Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 30, 2020 has been entered.

Election/Restrictions
Claims 6, 8, and 9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10, 14, and 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 14, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Lisa Lint on March 18, 2021.

The application has been amended as follows: 
Amend claim 6 as follows: 
6. Sheet material comprising an elastic polymer and a nonwoven fabric containing ultrafine hollow fibers with an average monofilament diameter of 0.05 to 6 pm, the ultrafine hollow fibers having a fiber cross section containing 3 or 4 hollows.

Amend claim 10 as follows:
10. A method of producing sheet material as set forth in claim 6 comprising:
forming ultrafine hollow fibers from composite fibers having a structure in which less soluble island component regions are present in more soluble sea component regions and more soluble inner sea component regions are present in the less soluble island component regions.

Amend claim 14 as follows:
14. A method of producing sheet material as set forth in claim 8 comprising:
forming ultrafine hollow fibers from composite fibers having a structure in which less soluble island component regions are present in more soluble sea component regions and more soluble inner sea component regions are present in the less soluble island component regions.

Amend claim 15 as follows:
15. A method of producing sheet material as set forth in claim 9 comprising:
forming ultrafine hollow fibers from composite fibers having a structure in which less soluble island component regions are present in more soluble sea component regions and more soluble inner sea component regions are present in the less soluble island component regions.

Reasons for Allowance
Claims 6, 8-10, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, such as JP 2002/242077 to Tanaba, JP 2004/240358 to Katayama, or JP 2001/131877 to Yamazaki, does not teach the specifically claimed sheet material comprising an elastic polymer and a nonwoven fabric containing ultrafine hollow fibers having an average monofilament diameter of 0.05 to 6 microns and having a fiber cross section containing 3 or 4 hollows of claim 6.  Tanaba teaches a substrate comprising a nonwoven fabric having hollow fibers with 5-50 hollows and a dtex from 0.5 to 3 and teaches an embodiment having 15 hollows and a monofilament diameters ranging from about 7.5 to 18 microns.  Tanaba fails to teach the claimed diameter and the number of hollows along the cross section of the fiber being 3 or 4.  Katayama teaches suede-like artificial leather substrate comprising a nonwoven fabric having .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JENNIFER A GILLETT/Examiner, Art Unit 1789